Bland, P. J.
This suit was brought by Sophia Lamwersiek as executrix, of Fred Lamwersiek, her deceased husband, on the following promissory note:
“3,000. St. Louis, Mo., Sept. 20th,- ’87.
“Twelve months after date, we promise to pay to the order-of Fred Lamwersiek, Three Thousand Dollars, at the rate of 6 per cent from date.
“Value received. $2,000 face of note paid.
“Boehmeb & Stbang-hoenneb.
“Indorsed. Herman H. Stranghoenner and Anna Stranghoenner. 5 Interest Credits.”
In her petition plaintiff alleged that Boehmer and Herman Stranghoenner were partners in the grocery and coal business, and as such executed and delivered the note in suit to her husband for money borrowed of him and used by them in their partnership business. Boehmer alone answered. His answer, in addition to a general .denial, was also a specific denial of the alleged partnership, a denial of the execution of the note by himself and Stranghoenner as partners, a denial that he ever made any payments on the note, a denial that *139he owed anything on the note; he also pleaded the ten year statute of limitations against the note; this answer he verified by his affidavit. The issues were submitted to the court sitting as a jury, who, after hearing the evidence, found the issues for plaintiff, and assessed her damages at $1,059.50; from this finding defendant Boehmer duly appealed.
The appellant makes two assignments of error for a reversal of the judgment. First. That the court erred in refusing his demurrer to the evidence. Second. That the court erred in admitting incompetent evidence. The testimony on the trial was directed principally to proof of the alleged partnership at the date of the execution of the note. It was shown that about the time of the execution of the note Boehmer and Stranghoenner conducted a grocery store and coal business on Twelfth street, in the city of St. Louis, with the sign over the door “Boehmer & Stranghoenner.” It was also shown that in 1887 they dealt as partners in purchasing coal of Devoy & Feuerborn, coal dealers, and in the same year, as partners, bought flour of the Sessinghous Milling Company; that previous and subsequent to the date of the note in suit, they kept a partnership bank account with the Northwestern Savings Bank. Defendant offered no evidence to rebut this testimony. In our judgment, there was ample proof of the existence of the partnership, as to third parties dealing with them, to justify the court in denying the appellant’s peremptory instructions to find the issues for him.

vxdence.


*140
„ Promissory note: signing of note by one member of co-?iTtnmresmhpersinof

*141All concur.
*139The plaintiff was put on the stand to prove payments of interest made to her after her husband’s death. She testified that all of such payments were made by Stranghoenner, the last of which was made in September, 1897. In referring to this payment, counsel for appellant asked the witness this question: “Did he (Stranghoenner) not *140tell you that he had paid all of the interest hack of the time, too?” The witness answered “yes.” On re-examination counsel for plaintiff asked the witness what else Stranghoenner said in the same conversation about payments of interest. Her answer was that “he said that he always went to Mr. Boehmer and Mr. Boehmer gave him half.” Counsel for appellant objected and excepted to the admission of witness’ answer to the latter question. It is a well settled rule of evidence, that where a party to a suit brings out a part of a conversation had with the witness, the other party is entitled to the whole of such conversation, and that the whole conversation, when thus brought out, must be considered together, to determine its probative force. Schulte, a bank clerk, was permitted to testify that Boehmer & Stranghoenner had kept a bank account at the Northwestern Savings Bank in the name of Boehmer & Stranghoenner; this testimony appellant objected to, claiming that the bank books were the proper evidence. There is nothing in this objection. The testimony was as to a fact, and like any other fact might be testified to by any witness having cognizance of it. Boehmer was offered as a witness to testify to the merits of the case'; the other party to the contract being dead, it is clear he was an incompetent witness. The evidence made out a clear prima facie case of partnership between defend-J s, l ants at the date of the execution of the _ note. Gates v. Watson, 54 Mo. 585, loc. cit. 509; Meyers v. Boyd, 44 Mo. App. 378; Kelm v. Rathbun, 36 Mo. App. 199,and the signing of the firm name by Stranghoenner to the note makes the note prima facie the note of the copartnership, and binds all the members of the firm. Deardorf v. Thacher, 78 Mo. 128; Hickman v. Kimble, 27 Mo. 401; Bank v. Sandusky, 51 Mo. App. 398; *141Feurt v. Brown, 23 Mo. App. 332. The finding of the trial court is supported by both the law and the evi-' deuce and 'we affirm the judgment.